Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-26,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20060258938) in view of Sandhu (US 20120158011).
Regarding claim 18, Hoffman discloses medical safety control apparatus (Safety monitoring function; FIG. 1; para [0056]), comprising: 
an arm (tool assembly 110 can support endoscope and stereo camera) that supports an endoscope including a stereo camera (The endoscope is a stereoscopic endoscope. Para [0062]); and 
processing circuitry (processor 101; FIG. 1; para [0048]) configured to calculate an endoscope-biological tissue distance (Distance between the tool and anatomy is calculated. Para [0015]), which is a distance between the endoscope and a biological tissue of a patient, based on an image captured by the endoscope (distance is determined using the captured image. Para [0029]).
Hoffman does not expressly disclose processing circuitry being configured to calculate a distribution of the endoscope-biological tissue distance in a plane approximately perpendicular to an advancement direction of the endoscope, and issue a motion-restricting instruction for restricting a motion of the arm based on the distribution of the endoscope-biological tissue distance.
Sandhu is directed to robotic catheter control system and a medical safety control apparatus (FIG. 2; Para [0029]; abstract) and teaches a processing circuitry (electronic control system 200; FIG. 10; para [0029]) configured to calculate a distribution of the endoscope-biological tissue distance in a plane approximately perpendicular to an advancement direction of the endoscope (Proximity zones are provided based on distance of the tissue from the tool.  These distances of various proximity zones, FIG. 13, along the boundary can be considered as distribution of distance  in a plane. Distance are approximately perpendicular because the distances are calculated based on the nearest body tissue. Para [0054], [0083]; FIGS. 9, 13;  Thus, processing circuit is configured to calculate a distribution of the endoscope-biological tissue distance. ), and issue a motion-restricting instruction for restricting a motion of the arm based on the distribution of the endoscope-biological tissue distance (Motion restrictions are provided for each proximity zones - green, yellow and red zones. FIGS. 11, 13; para [0079]. Thus, the processing circuit is configured to issuing a motion-restricting instructions for restricting a motion of an arm. ).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s processing circuitry to include motion restriction in accordance with the teaching of Sandhu so that appropriate safety control could be provided based on distance of the endoscope from the tissue (para [0010] of Sandhu). 
Regarding claim 19, Hoffman does not expressly disclose wherein the processing circuitry is configured to issue an instruction for stopping the motion of the arm as the motion-restricting instruction in a case where the endoscope-biological tissue distance is a predetermined first restricted distance or less. 
Sandhu teaches wherein the processing circuitry is configured to issue an instruction for stopping the motion of the arm as the motion-restricting instruction in a case where the endoscope-biological tissue distance is a predetermined first restricted distance or less ( In RED zone, the catheter movement is stopped. Red zone is based on a specific distance from the tissue. Para [0077], [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s processing circuitry to have motion-restriction in accordance with the teaching of Sandhu so that endoscope movement could be restricted in restricted area to provide patient safety during surgery. 

Regarding claim 20, Hoffman does not expressly disclose wherein the processing circuitry is configured to issue an instruction for restricting a motion speed of the arm to a predetermined value or less as the motion-restricting instruction in a case where the endoscope-biological tissue distance is a predetermined second restricted distance or less, the second restricted distance being greater than the first restricted distance. 

Sandhu teaches wherein the processing circuitry is configured to issue an instruction for restricting a motion speed of the arm to a predetermined value or less as the motion-restricting instruction in a case where the endoscope-biological tissue distance is a predetermined second restricted distance or less, the second restricted distance being greater than the first restricted distance (From the green to yellow or red zone, the speed of the catheter is reduced. First zone 266, red zone  (Distance of 0 mm to 2 from the tissue), second zone 270, yellow zone (greater than 2 mm but less than 4 mm from the tissue), third zone, green zone, (greater than 4 mm from the tissue); FIG. 9; Para [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s processing circuitry to have motion-restriction in accordance with the teaching of Sandhu so that endoscope movement could be restricted in restricted surgical area to provide patient safety during surgery. 

Regarding claim 21, Hoffman does not expressly disclose wherein the predetermined value changes according to the endoscope-biological tissue distance. 
Sandhu teaches wherein the predetermined value changes according to the endoscope-biological tissue distance (The speed decreases from green to yellow to red zone. Para [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s processing circuitry to have motion-restriction in accordance with the teaching of Sandhu so that endoscope movement could be restricted in restricted surgical area to provide patient safety during surgery. 

Regarding claim 22, Hoffman in view of Sandhu teaches wherein the processing circuitry is configured to issue an instruction for causing the arm to execute a retracting motion by which the endoscope moves away from the biological tissue as the motion-restricting instruction in a case where the endoscope-biological tissue distance is a predetermined first restricted distance or less (Sandhu: Response action can also entail (i) a reversal of movement of the medical device, and/or (ii) a return of the medical device to a prior location within a different proximity zone (e.g., return back to a GREEN zone upon entering a YELLOW zone). Para [0093]).

Regarding claim 23, Hoffman in view of Sandhu teaches wherein in the retracting motion, the endoscope moves backward along a path on which the endoscope has advanced (Sandhu: The motion of the catheter can be in reverse direction, and can be automated in a pre-planned path. Para [0010], [0066], [0093]).

Regarding claim 24, Hoffman does not expressly disclose wherein the processing circuitry is configured to issue an instruction for issuing a warning based on the endoscope-biological tissue distance.
Sandhu teaches wherein the processing circuitry is configured to issue an instruction for issuing a warning based on the endoscope-biological tissue distance (When a proximity criteria associated with a particular zone have been met, the apparatus 220 will generate an alert. Such an alert can be an audio alert, a visual alert, a haptic alert, or a pop-up window displaying a warning or error message. Para [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Hoffman’s apparatus to have warning in accordance with the teaching of Sandhu so that a user could be alerted. 

Regarding claim 25, Hoffman in view of Sandhu teaches  wherein the warning is set in stages according to the endoscope-biological tissue distance (Sandhu: For a particular zone, an alert is generated. Para [0090]. Various alert being provided (audio alert, a visual alert, a haptic alert, or a pop-up window warning), each zone can have different alerts.).

Regarding claim 26, Hoffman does not expressly disclose wherein a condition that stipulates a restriction on the motion of the arm is set in accordance with input from a user. 
Sandhu teaches wherein a condition that stipulates a restriction on the motion of the arm is set in accordance with input from a user (Apparatus 222 receives a variety of inputs from the user 224 via UI logic 226 including inputs relating to the proximity sensor interface. Para [0070]; FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s system so that a user can input in the system for providing motion restriction. This would be done for the purpose of allowing user control in motion restriction.   


Regarding claim 29, Hoffman does not expressly disclose wherein the processing circuitry is configured to control display of the distribution of the endoscope-biological tissue distance on a display.
Sandhu teaches wherein the processing circuitry is configured to control display of the distribution of the endoscope-biological tissue distance on a display (FIGS. 11, 13; Para [0079]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to have display in accordance with the teaching of Sandhu so that the measured distances could be presented to a surgeon for review.

Regarding claim 30, Hoffman in view of Sandhu teaches wherein the processing circuitry is configured to control display of the distribution of the endoscope-biological tissue distance by displaying the image captured by the endoscope with different expressions according to each of the endoscope-biological tissue distance for each area of the image (Sandhu: FIGS. 11, 13; Para [0079]; Different boundary for different expression.).
Regarding claim 31, Hoffman discloses medical safety control method (Safety monitoring function; IG. 1; para [0056]), comprising: 
calculating, using processing circuitry, an endoscope-biological tissue distance, which is a distance between an endoscope and a biological tissue of a patient (Distance between the tool and anatomy is calculated. Para [0015]), based on an image captured by the endoscope (distance is determined using the captured image. Para [0029]), the endoscope including a stereo camera (The endoscope in this case is a stereoscopic endoscope. Para [0062]). 
Hoffman does not expressly disclose calculating, using the processing circuitry, a distribution of the endoscope-biological tissue distance in a plane approximately perpendicular to an advancement direction of the endoscope; and 
issuing a motion-restricting instruction for restricting a motion of an arm that supports the endoscope based on the distribution of the endoscope-biological tissue distance.
Sandhu is directed to robotic catheter control system and a medical safety control apparatus (FIG. 2; Para [0029]; abstract) and teaches calculating, using the processing circuitry, a distribution of the endoscope-biological tissue distance in a plane approximately perpendicular to an advancement direction of the endoscope (Proximity zones are provided based on distance of the tissue from the tool.  These distances of various proximity zones, FIG. 13, along the boundary can be considered as distribution of distance. Distance are approximately perpendicular because the distances are calculated based on the nearest body tissue. Para [0054], [0083]; FIGS. 9, 13;  Thus, processing circuit is configured to calculate a distribution of the endoscope-biological tissue distance. ); and 
issuing a motion-restricting instruction for restricting a motion of an arm that supports the endoscope based on the distribution of the endoscope-biological tissue distance (Motion restrictions are provided for each proximity zones - green, yellow and red zones. FIGS. 11, 13; para [0079]. Thus, the processing circuit is configured to issuing a motion-restricting instructions for restricting a motion of an arm. ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s processing circuitry to include motion restriction in accordance with the teaching of Sandhu so that appropriate safety control could be provided based on distance of the endoscope from the tissue (para [0010] of Sandhu). 

Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Sandhu and further in view of Atarot (US 20170212723 A1).
Regarding Claim 27, Hoffman does not expressly disclose wherein the input from the user is executed by at least one of speech of the user, a movement of a gaze of the user, a movement of a head of the user, and a gesture of the user.
Atarot teaches wherein the input from the user is executed by at least one of speech of the user, a movement of a gaze of the user, a movement of a head of the user, and a gesture of the user (Voice commands are provided for various motion related movement. Para [0190]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoffman’s surgical assembly to include voice command so that operation of the tool could be more convenient for a user.

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Sandhu and further in view of Kamen (US 20150366546 A1).
Regarding claim 28, Hoffman does not expressly disclose wherein the processing circuitry is configured to perform a power assist control, in which the arm is driven in response to an external force imparted to the arm by a user, with respect to the arm.
Kamen teaches wherein the processing circuitry is configured to perform a power assist control, in which the arm is driven in response to an external force imparted to the arm by a user, with respect to the arm (Robotic arm facilitates weightless” movement of the end-effector. The control loop for the robotic arm senses a user input and assists the user in moving the robotic arm in the direction of the input (e.g., passively guiding movement of the robotic arm). As soon as the user input ceases, the robotic arm maintains its current position until another user input initiated. Para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman’s surgical assembly to include robot assisted movement of the arm so that effortless movement of the end effector (tool) can be achieved (Para [0023] of Kamen).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the PTO-892. 
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/19/2022